DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 17/002,307 filed on 08/25/2020.

3.	Claims 1-28 are pending.  

Claims 1, 8, 15 and 22 are independent claims.  

Specification Objection
4.	Status of related applications listed on pg. 1 should be updated.

Claim Interpretation
5.	It is noted that claims 1-7 and 17-21 recites intended use language.

.		“when executed by the one or more processors”

Appropriate corrections is required. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 16-22 of copending application no 15/699,143 (Patent No. 10,789,060). Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:

17/002,307
15/699,143 (Patent No. 10,789,060)
1.  An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

receive a plurality of requests associated with a resource; 



send, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and 

send, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.







receiving, by a computing device, a plurality of requests associated with a resource;


sending, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and

sending, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.


determine, based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.

2. The method of claim 1, further comprising:


determining, by the computing device and based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.

3.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine, based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.
3. The method of claim 1, further comprising:

determining, by the computing device and based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.



compare, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

4. The method of claim 1, further comprising:


comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

5.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

5. The method of claim 1, further comprising:


determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

6.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
send, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

6. The method of claim 1, further comprising 


sending, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

7.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine the first update time for the particular version of the resource;


determine, based on the first update time for the particular version of the resource, the second update time, wherein
the second update time is an approximate update time that is after the first update time;

receive, from a client device, the second request, wherein
the second request comprises a timestamp associated with a particular version of the resource at the client device; and

determine, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.




determining, by the computing device, a first update time of the particular version of the resource;

determining, based on the first update time of the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time;

receiving, by the computing device and from a client device, the second request, wherein the second request comprises a timestamp associated with a particular version of the resource at the client device; and

determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.



receiving a plurality of requests associated with a resource;


determining, based on the plurality of requests, a first update time for a particular version of the resource and a second update time, for the particular version of the resource, that is different from the first update time;

sending, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and

sending, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.

1. A method comprising:



receiving, by a computing device, a plurality of requests associated with a resource;

determining, based on the plurality of requests, a first update time for a particular version of a resource and a second update time, for the particular version of the resource, that is different from the first update time;

sending, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and

sending, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.

9.  The one or more non-transitory computer readable media of claim 8, 
determining, based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.




determining, by the computing device and based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.


determining, based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.
3. The method of claim 1, further comprising:


determining, by the computing device and based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.

11.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

4. The method of claim 1, further comprising:


comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

12.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

5. The method of claim 1, further comprising:


determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.


sending, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

6. The method of claim 1, further comprising 


sending, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

14.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause: 

determining the first update time for the particular version of the resource; 


determining, based on the first update time for the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time; receiving, from a client device, the second request, wherein
the second request comprises a timestamp associated with a particular version of the resource at the client device; and 


determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.
7. The method of claim 1, further comprising:



determining, by the computing device, a first update time of the particular version of the resource;

determining, based on the first update time of the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time;
receiving, by the computing device and from a client device, the second request, wherein the second request comprises a timestamp associated with a particular version of the resource at the client device; and

determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.

15.  An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 




determine, based on the update time of the particular version of the resource, an approximate update time that is after the update time; 

receive, from a client device, a request associated with the resource, wherein
the request comprises a timestamp associated with a particular version of the resource at the client device; 


based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and 

send, to the client device, the response to the request








determining, based on the update time of the particular version of the resource, an approximate update time that is after the update time;

receiving, by the computing device and from a client device, a request associated with the resource, wherein the request comprises a timestamp associated with a particular version of the resource at the client device;

based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and

sending, to the client device, the response to the request.



17. The method of claim 16, wherein the request associated with the resource is a validation request.

17.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, cause the apparatus to compare, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time in order to generate the response to the request.
18. The method of claim 16, using the timestamp in generating a response to the request comprises: comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time.

18.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine, based on comparing the timestamp with the approximate update time, whether to send the approximate 



determining, based on comparing the timestamp with the approximate update time, whether to send the approximate 


send the response to the request by sending, based on a determination that the timestamp equals the approximate update time, a response indicating that the resource is up to date.

20. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp equals the approximate update time, the response indicating that the resource is up to date.

20.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, cause the apparatus to 
send the response to the request by sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource.
21. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource.

21.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive, from a second client device, a second request associated with the resource;

determine, based on the second request, a second approximate update time that is before the update time; and

send, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.

22. The method of claim 16, further comprising:


receiving, by the computing device and from a second client device, a second request associated with the resource;

determining, based on the second request, a second approximate update time that is before the update time; and

sending, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.


determining an update time of a particular version of a resource;

determining, based on the update time of the particular version of the resource, an approximate update time that is after the update time;

receiving, from a client device, a request associated with the resource, wherein
the request comprises a timestamp associated with a particular version of the resource at the client device;


based on receiving the request after the approximate update time, using the timestamp in generating a response to the request; and

sending, to the client device, the response to the request
16. A method comprising:

determining, by a computing device, an update time of a particular version of a resource;

determining, based on the update time of the particular version of the resource, an approximate update time that is after the update time;

receiving, by the computing device and from a client device, a request associated with the resource, wherein the request comprises a timestamp associated with a particular version of the resource at the client device;

based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and

sending, to the client device, the response to the request.

23.  The one or more non-transitory computer readable media of claim 22, whereinthe request associated with the resource is a validation request
17. The method of claim 16, wherein the request associated with the resource is a validation request.

24.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, cause 
comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time in order to generate the response to the request.

18. The method of claim 16, using the timestamp in generating a response to the request comprises:

comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time.

25.  The one or more non-transitory computer readable media of claim 22, 
determining, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.






sending the response to the request by causing sending, based on a determination that the timestamp equals the approximate update time, a response indicating that the resource is up to date.

20. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp equals the approximate update time, the response indicating that the resource is up to date.

27.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, cause the 
sending the response to the request by causing sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource
21. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource.

28.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, further cause:
receiving, from a second client device, a second request associated with the resource;

determining, based on the second request, a second approximate update time that is before the update time; and

sending, as a response to the second request, the particular version with an indication that the particular version was 



receiving, by the computing device and from a second client device, a second request associated with the resource;


determining, based on the second request, a second approximate update time that is before the update time; and

sending, as a response to the second request, the particular version with an indication that the particular version was 






Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama et al., US 20150040114 (hereinafter Miyama) in view of Murayama et al., US 2016/0162280 (hereinafter Murayama) in view of Guturu et al., U.S. Patent No. 6,581,075 (hereinafter Guturu).
  In regards to claim 1, Miyama teaches:
An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive a plurality of requests associated with a resource (p. 1, [0013], see the notification information may contain maximum standby time information indicating the maximum standby time. In this case, the controller may be capable of optionally determining the standby time within the maximum standby time. Further, the controller may be capable of controlling the communication unit to receive update request information from the server after the elapse of the maximum standby time, the update request information 
send, as a response to a first request of the plurality of requests (p. 2, [0029], see the controller is capable of controlling the communication unit to transmit update request information to the plurality of information processing apparatuses after an elapse of the maximum standby time, the update request information requesting an update of the data by the updated version).
send, as a response to a second request of the plurality of requests (p. 2, [0029], see the controller is capable of controlling the communication unit to transmit update request information to the plurality of information processing apparatuses after an elapse of the maximum standby time, the update request information requesting an update of the data by the updated version).
Miyama doesn’t explicitly teach:
determine, based on the plurality of requests, a first update time for a particular version of the resource and a second update time, for the particular version of the resource, that is different from the first update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      
Miyama and Murayama, in particular Miyama doesn’t explicitly teach:
the particular version of the resource with an indication that the particular version was last updated at the first update time.
However, Guturu teaches such use: (col. 7, line 39, see in a third example, two update requests originate from two different SCPs at nearly the same time (within the conflict time window), such as one from SCP1 and one from SCP3. The data records in SCP1 is updated with the SCP1 update request, and the data records in SCP3 is updated with the SCP3 update request. When the two requests are propagated to the other SCPs in the network, the priority level of the two SCPs are compared. If SCP1 is configured to have higher priority than SCP3, the updated record generated at SCP1 will replace the existing record at SCP2 and SCP3, but the update generated at SCP3 will be ignored at SCP1 and SCP2. Therefore, all the databases will contain the same data. In the same scenario, the update originating at a SCP can also override the updates generated at other SCPs if its service operational priority level is higher than the others. Recall that 
the particular version with an indication that the particular version was last updated at the second update time.
However, Guturu teaches such use: (col. 7, line 39, see in a third example, two update requests originate from two different SCPs at nearly the same time (within the conflict time window), such as one from SCP1 and one from SCP3. The data records in SCP1 is updated with the SCP1 update request, and the data records in SCP3 is updated with the SCP3 update request. When the two requests are propagated to the other SCPs in the network, the priority level of the two SCPs are compared. If SCP1 is configured to have higher priority than SCP3, the updated record generated at SCP1 will replace the existing record at SCP2 and SCP3, but the update generated at SCP3 will be ignored at SCP1 and SCP2. Therefore, all the databases will contain the same data. In the same scenario, the update originating at a SCP can also override the updates generated at other SCPs if its service operational priority level is higher than the others. Recall that the priorities are organized by: operational priority>override SMS flag>SMS>SCP order. So, if in the above scenario the SCP3 update has a higher operational priority, then the SCP3 update trumps the SCP1 update, because SCP order is lower ranked than operational priority. However, if both update requests are preferred due to the 
Miyama, Murayama and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama and Guturu before him or her, to modify the system of Miyama and Murayama, in particular Miyama, to include the teachings of Guturu, as a system for data synchronization, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize version numbers, as suggested by Guturu (col. 7, line 39, column 8, lines 36-42).      

  In regards to claim 2, Miyama doesn’t explicitly teach:
determine, based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.
However, Murayama teaches such use: (p. 14, 1st column, lines 39-51, see the update time information includes an update time corresponding to each of versions of software before update, and the first estimating unit: obtains, from one of the target apparatuses, information indicating a version of software before update for the one of the target apparatuses, extracts, from the update time information, an update time corresponding to the obtained version of software of the one of the target apparatuses, and estimates 
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      

  In regards to claim 3, Miyama doesn’t explicitly teach:
determine, based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time. 
However, Murayama teaches such use: (p. 14, 1st column, lines 39-51, see the update time information includes an update time corresponding to each of versions of software before update, and the first estimating unit: obtains, from one of the target apparatuses, information indicating a version of software before update for the one of the target apparatuses, extracts, from the update time information, an update time corresponding to the obtained version of software of the one of the target apparatuses, and estimates 
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      

  In regards to claim 6, Miyama teaches:
send, as a response to a third request of the plurality of requests, an indication that the resource is up to date (p. 2, [0023], see the controller may be capable of controlling the communication unit to receive information on a plurality of updated versions as the updated version information, the information on the plurality of updated versions containing at least information indicating an updated version of the current version of the data and information indicating a further updated version of the updated version. In this case, the controller may be capable of controlling the storage to update the data to the updated version after the elapse of different maximum standby times set for the respective updated versions).

 claim 8, Miyama teaches:
One or more non-transitory computer readable media storing instructions that, when executed, cause: receiving a plurality of requests associated with a resource (p. 1, [0013], see the notification information may contain maximum standby time information indicating the maximum standby time. In this case, the controller may be capable of optionally determining the standby time within the maximum standby time. Further, the controller may be capable of controlling the communication unit to receive update request information from the server after the elapse of the maximum standby time, the update request information requesting an update of the data, and controlling the storage to update the data to the updated version based on the update request information).
sending, as a response to a first request of the plurality of requests (p. 2, [0029], see the controller is capable of controlling the communication unit to transmit update request information to the plurality of information processing apparatuses after an elapse of the maximum standby time, the update request information requesting an update of the data by the updated version).
sending, as a response to a second request of the plurality of requests (p. 2, [0029], see the controller is capable of controlling the communication unit to transmit update request information to the plurality of information processing apparatuses after an elapse of the maximum standby time, the update request information requesting an update of the data by the updated version).
Miyama doesn’t explicitly teach:
determining, based on the plurality of requests, a first update time for a particular version of the resource and a second update time, for the particular version of the resource, that is different from the first update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      
Miyama and Murayama, in particular Miyama doesn’t explicitly teach:
the particular version of the resource with an indication that the particular version was last updated at the first update time.

the particular version with an indication that the particular version was last updated at the second update time.
However, Guturu teaches such use: (col. 7, line 39, see in a third example, two update requests originate from two different SCPs at nearly the same time (within the conflict time window), such as one from SCP1 and one from SCP3. The data records in SCP1 is updated with the SCP1 update request, and the data records in SCP3 is updated with 
Miyama, Murayama and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama and Guturu before him or her, to modify the system of Miyama and Murayama, in particular Miyama, to include the teachings of Guturu, as a system for data synchronization, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize version numbers, as suggested by Guturu (col. 7, line 39, column 8, lines 36-42).      

  In regards to claim 9, Miyama doesn’t explicitly teach:
determining, based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.
However, Murayama teaches such use: (p. 14, 1st column, lines 39-51, see the update time information includes an update time corresponding to each of versions of software before update, and the first estimating unit: obtains, from one of the target apparatuses, information indicating a version of software before update for the one of the target apparatuses, extracts, from the update time information, an update time corresponding to the obtained version of software of the one of the target apparatuses, and estimates an update time for each specified first process block and an update time for each specified second process block, using the extracted update time). 
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      

claim 10, Miyama doesn’t explicitly teach:
determining, based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.
However, Murayama teaches such use: (p. 14, 1st column, lines 39-51, see the update time information includes an update time corresponding to each of versions of software before update, and the first estimating unit: obtains, from one of the target apparatuses, information indicating a version of software before update for the one of the target apparatuses, extracts, from the update time information, an update time corresponding to the obtained version of software of the one of the target apparatuses, and estimates an update time for each specified first process block and an update time for each specified second process block, using the extracted update time).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      

  In regards to claim 13, Miyama teaches:
.

10.	Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama in view of Murayama in view of Guturu in view of Weber et al., US 20120246292 (hereinafter Weber).
  In regards to claims 1 and 8 the rejections above are incorporated respectively.
  In regards to claim 4, Miyama, Murayama and Guturu, in particular Miyama doesn’t explicitly teach:
compare, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.
However, Weber teaches such use: (p. 1, [0029], see in an embodiment, the method further comprises, in response to determining that the client request is not received within a first time period, determining that the network protection device or the first path to the network protection device is malfunctioning). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Guturu and Weber before him or her, to modify the system of Miyama, Murayama and Guturu, in particular Miyama, to include the teachings of Weber, as a system for verifying system availability, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to evaluate request, as suggested by Weber (p. 1, [0029], p. 10, [0186]).      

  In regards to claim 5, Miyama, Murayama and Guturu, in particular Miyama doesn’t explicitly teach:
determine, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.
However, Weber teaches such use: (p. 1, [0029], see in an embodiment, the method further comprises, in response to determining that the client request is not received within a first time period, determining that the network protection device or the first path to the network protection device is malfunctioning). 
Miyama, Murayama, Guturu and Weber are analogous art because they are from the same field of endeavor, software updates.


  In regards to claim 11, Miyama, Murayama and Guturu, in particular Miyama doesn’t explicitly teach:
comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.
However, Weber teaches such use: (p. 1, [0029], see in an embodiment, the method further comprises, in response to determining that the client request is not received within a first time period, determining that the network protection device or the first path to the network protection device is malfunctioning). 
Miyama, Murayama, Guturu and Weber are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Guturu and Weber before him or her, to modify the system of Miyama, Murayama and 

  In regards to claim 12, Miyama, Murayama and Guturu, in particular Miyama doesn’t explicitly teach:
determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.
However, Weber teaches such use: (p. 1, [0029], see in an embodiment, the method further comprises, in response to determining that the client request is not received within a first time period, determining that the network protection device or the first path to the network protection device is malfunctioning). 
Miyama, Murayama, Guturu and Weber are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Guturu and Weber before him or her, to modify the system of Miyama, Murayama and Guturu, in particular Miyama, to include the teachings of Weber, as a system for verifying system availability, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide .      

11.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama in view of Murayama in view of Guturu in view of Frolund et al., US  2004/0230624 (hereinafter Frolund).
  In regards to claims 1 and 8 the rejections above are incorporated respectively.
  In regards to claim 7, Miyama doesn’t explicitly teach:
determine the first update time for the particular version of the resource; determine, based on the first update time for the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and st column, lines 39-51, p. 13, [0252]).      
Miyama, Murayama and Guturu, in particular Miyama doesn’t explicitly teach:
receive, from a client device, the second request, wherein the second request comprises a timestamp associated with a particular version of the resource at the client device; and determine, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.
However, Frolund teaches such use: (p. 1, [0007], see a message is issued to each of a plurality of storage devices wherein the message includes a timestamp and wherein each storage device has a version of the data and a timestamp that indicates when the version of data was last updated. The timestamp from the request is compared to the timestamp at each storage device and, if the comparison indicates the device has the same version of the data block an affirmative response is returned. When at least a majority of the storage devices has returned an affirmative response, the data is provided to the requester of the data). 
Miyama, Murayama, Guturu and Frolund are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, 

  In regards to claim 14, Miyama doesn’t explicitly teach:
determining the first update time for the particular version of the resource; determining, based on the first update time for the particular version of the resource, the second update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings st column, lines 39-51, p. 13, [0252]).      
Miyama, Murayama and Guturu, in particular Miyama doesn’t explicitly teach:
the second update time is an approximate update time that is after the first update time; receiving, from a client device, the second request, the second request comprises a timestamp associated with a particular version of the resource at the client device; and determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.
However, Frolund teaches such use: (p. 1, [0007], see a message is issued to each of a plurality of storage devices wherein the message includes a timestamp and wherein each storage device has a version of the data and a timestamp that indicates when the version of data was last updated. The timestamp from the request is compared to the timestamp at each storage device and, if the comparison indicates the device has the same version of the data block an affirmative response is returned. When at least a majority of the storage devices has returned an affirmative response, the data is provided to the requester of the data). 
 Miyama, Murayama, Guturu and Frolund are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, .      

12.	Claims 15, 19, 20, 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama in view of Murayama in view of Frolund et al., US  2004/0230624 (hereinafter Frolund).
  In regards to claim 15, Miyama teaches:
receive, from a client device, a request associated with the resource (p. 1, [0013], see the notification information may contain maximum standby time information indicating the maximum standby time. In this case, the controller may be capable of optionally determining the standby time within the maximum standby time. Further, the controller may be capable of controlling the communication unit to receive update request information from the server after the elapse of the maximum standby time, the update request information requesting an update of the data, and controlling the storage to update the data to the updated version based on the update request information).
send, to the client device, the response to the request (p. 2, [0029], see the controller is capable of controlling the communication unit to transmit update request information to the plurality of information processing apparatuses after an 
Miyama doesn’t explicitly teach:
an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine an update time of a particular version of a resource, determine, based on the update time of the particular version of the resource, an approximate update time that is after the update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because st column, lines 39-51, p. 13, [0252]).      
Miyama and Murayama, in particular Miyama doesn’t explicitly teach:
the request comprises a timestamp associated with a particular version of the resource at the client device; based on receiving the request after the approximate update time, use the timestamp in generating a response to the request.
However, Frolund teaches such use: (p. 1, [0007], see a message is issued to each of a plurality of storage devices wherein the message includes a timestamp and wherein each storage device has a version of the data and a timestamp that indicates when the version of data was last updated. The timestamp from the request is compared to the timestamp at each storage device and, if the comparison indicates the device has the same version of the data block an affirmative response is returned. When at least a majority of the storage devices has returned an affirmative response, the data is provided to the requester of the data). 
Miyama, Murayama and Frolund are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama and Frolund before him or her, to modify the system of Miyama and Murayama, in particular Miyama, to include the teachings of Frolund, as a system for update of replicated data, and accordingly it would enhance the system of Miyama, which is 

  In regards to claim 19, Miyama teaches:
send the response to the request by sending, based on a determination that the timestamp equals the approximate update time, a response indicating that the resource is up to date (p. 2, [0023], see the controller may be capable of controlling the communication unit to receive information on a plurality of updated versions as the updated version information, the information on the plurality of updated versions containing at least information indicating an updated version of the current version of the data and information indicating a further updated version of the updated version. In this case, the controller may be capable of controlling the storage to update the data to the updated version after the elapse of different maximum standby times set for the respective updated versions). 

  In regards to claim 20, Miyama teaches:
send the response to the request by sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource (p. 2, [0023], see the controller may be capable of controlling the communication unit to receive information on a plurality of updated versions as the updated version information, the information on the plurality of updated versions containing at least information indicating an updated version of the current version of the data and information indicating a further updated version of the 

  In regards to claim 22, Miyama teaches:
receiving, from a client device, a request associated with the resource (p. 1, [0013], see the notification information may contain maximum standby time information indicating the maximum standby time. In this case, the controller may be capable of optionally determining the standby time within the maximum standby time. Further, the controller may be capable of controlling the communication unit to receive update request information from the server after the elapse of the maximum standby time, the update request information requesting an update of the data, and controlling the storage to update the data to the updated version based on the update request information).
sending, to the client device, the response to the request (p. 2, [0029], see the controller is capable of controlling the communication unit to transmit update request information to the plurality of information processing apparatuses after an elapse of the maximum standby time, the update request information requesting an update of the data by the updated version).
Miyama doesn’t explicitly teach:
one or more non-transitory computer readable media storing instructions that, when executed, cause: determining an update time of a particular version of a 
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      
Miyama and Murayama, in particular Miyama doesn’t explicitly teach:
the request comprises a timestamp associated with a particular version of the resource at the client device; based on receiving the request after the approximate update time, using the timestamp in generating a response to the request.

Miyama, Murayama and Frolund are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama and Frolund before him or her, to modify the system of Miyama and Murayama, in particular Miyama, to include the teachings of Frolund, as a system for update of replicated data, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize timestamps as suggested by Frolund (p. 1, [0007], p. 12, [0138).      

  In regards to claim 26, Miyama teaches:
sending the response to the request by causing sending, based on a determination that the timestamp equals the approximate update time, a response indicating that the resource is up to date (p. 2, [0023], see the controller may be capable of controlling the communication unit to receive information on a plurality of updated versions as the 

  In regards to claim 27, Miyama teaches:
sending the response to the request by causing sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource (p. 2, [0023], see the controller may be capable of controlling the communication unit to receive information on a plurality of updated versions as the updated version information, the information on the plurality of updated versions containing at least information indicating an updated version of the current version of the data and information indicating a further updated version of the updated version. In this case, the controller may be capable of controlling the storage to update the data to the updated version after the elapse of different maximum standby times set for the respective updated versions).

13.	Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama in view of Murayama in view of Frolund in view of Weber.
  In regards to claims 15 and 22 the rejections above are incorporated respectively.
claim 16, Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
the request associated with the resource is a validation request.
However, Weber teaches such use: (p. 1, [0029], see in an embodiment, the method further comprises, in response to determining that the client request is not received within a first time period, determining that the network protection device or the first path to the network protection device is malfunctioning). 
Miyama, Murayama, Frolund and Weber are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Frolund and Weber before him or her, to modify the system of Miyama, Murayama and Frolund, in particular Miyama, to include the teachings of Weber, as a system for verifying system availability, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to evaluate request, as suggested by Weber (p. 1, [0029], p. 10, [0186]).      

  In regards to claim 23, Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
the request associated with the resource is a validation request.
However, Weber teaches such use: (p. 1, [0029], see in an embodiment, the method further comprises, in response to determining that the client request is not received 
Miyama, Murayama, Frolund and Weber are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Frolund and Weber before him or her, to modify the system of Miyama, Murayama and Frolund, in particular Miyama, to include the teachings of Weber, as a system for verifying system availability, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to evaluate request, as suggested by Weber (p. 1, [0029], p. 10, [0186]).      

14.	Claims 17, 18, 21, 24, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama in view of Murayama in view of Frolund in view of Guturu.
  In regards to claims 15 and 22 the rejections above are incorporated respectively.
  In regards to claim 17, Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
compare, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time in order to generate the response to the request.
However, Guturu teaches such use: (column 1, lines 58-61, see the method includes the steps of receiving a data update request for a data record at a database, and 
Miyama, Murayama, Frolund and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Frolund and Guturu before him or her, to modify the system of Miyama, Murayama and Frolund, in particular Miyama, to include the teachings of Guturu, as a system for data synchronization, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize version numbers, as suggested by Guturu (col. 7, line 39, column 8, lines 36-42).      

  In regards to claim 18,
determine, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.
However, Guturu teaches such use: (column 1, line 60 – column 2, line 35, see comparing a timestamp of the data record to a timestamp of the data update request.  The method then updates the data in the data record with the data update request if the timestamp of the data update request is a predetermined conflict time window later than the timestamp of the data record.  The operational priority of the data record is then compared to the operational priority of the data update request if the timestamp of the data update request is substantially identical to the timestamp of the data record, and the data in the data record is updated with the data update request if the operational priority of the data update request is higher than the operational priority of the data record… The data in the data record is then updated with the data update request if the node priority of the data update request is higher than the node priority of the data record.  Otherwise, the data update request is ignored in response to the timestamp of the data update request being substantially identical to the timestamp of the data record, the operational priority of the data update request being substantially identical to the operational priority of the data record, and the node priority of the data update request being substantially identical to the node priority of the data record) (emphasis added).
Miyama, Murayama, Frolund and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, 

  In regards to claim 21, Miyama doesn’t explicitly teach:
determine, based on the second request, a second approximate update time that is before the update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the models for the sake of explanation, and are different from actual update flows of the models A to C illustrated in FIG. 33).
send, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.
However, Murayama teaches such use: (p. 14, 1st column, lines 39-51, see the update time information includes an update time corresponding to each of versions of software before update, and the first estimating unit: obtains, from one of the target apparatuses, 
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      
Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
receive, from a second client device, a second request associated with the resource.
However, Guturu teaches such use: (col. 7, line 39, see in a third example, two update requests originate from two different SCPs at nearly the same time (within the conflict time window), such as one from SCP1 and one from SCP3. The data records in SCP1 is updated with the SCP1 update request, and the data records in SCP3 is updated with the SCP3 update request. When the two requests are propagated to the other SCPs in the network, the priority level of the two SCPs are compared. If SCP1 is configured to 
Miyama, Murayama, Frolund and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Frolund and Guturu before him or her, to modify the system of Miyama, Murayama and Frolund, in particular Miyama, to include the teachings of Guturu, as a system for data synchronization, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize version numbers, as suggested by Guturu (col. 7, line 39, column 8, lines 36-42).      

claim 24, Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time in order to generate the response to the request.
However, Guturu teaches such use: (column 1, lines 58-61, see the method includes the steps of receiving a data update request for a data record at a database, and comparing a timestamp of the data record to a timestamp of the data update request.  The data in the data record is updated with the data update request if the timestamp of the data update request is substantially greater than the timestamp of the data record) and (column 2, lines 26-35, see the data in the data record is then updated with the data update request if the node priority of the data update request is higher than the node priority of the data record.  Otherwise, the data update request is ignored in response to the timestamp of the data update request being substantially identical to the timestamp of the data record, the operational priority of the data update request being substantially identical to the operational priority of the data record, and the node priority of the data update request being substantially identical to the node priority of the data record). 
Miyama, Murayama, Frolund and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Frolund and Guturu before him or her, to modify the system of Miyama, Murayama and Frolund, in particular Miyama, to include the teachings of Guturu, as a system for data 

  In regards to claim 25, Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
determining, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.
However, Guturu teaches such use: (column 1, line 60 – column 2, line 35, see comparing a timestamp of the data record to a timestamp of the data update request.  The method then updates the data in the data record with the data update request if the timestamp of the data update request is a predetermined conflict time window later than the timestamp of the data record.  The operational priority of the data record is then compared to the operational priority of the data update request if the timestamp of the data update request is substantially identical to the timestamp of the data record, and the data in the data record is updated with the data update request if the operational priority of the data update request is higher than the operational priority of the data record… The data in the data record is then updated with the data update request if the node priority of the data update request is higher than the node priority of the data record.  Otherwise, the data update request is ignored in response to the timestamp of the data update request being substantially identical to the timestamp of the data 
Miyama, Murayama, Frolund and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, Frolund and Guturu before him or her, to modify the system of Miyama, Murayama and Frolund, in particular Miyama, to include the teachings of Guturu, as a system for data synchronization, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize version numbers, as suggested by Guturu (col. 7, line 39, column 8, lines 36-42).      

  In regards to claim 28, Miyama doesn’t explicitly teach:
determining, based on the second request, a second approximate update time that is before the update time.
However, Murayama teaches such use: (p. 1, [0009], see as illustrated in FIG. 34, the models A to C have different components to be mounted therein from one another and thus have different update flows from one another. Accordingly, the estimated time for total firmware update is also different among the models A to C. Note that the update flows illustrated in FIG. 34 are intended to clearly illustrate differences among the 
sending, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.
However, Murayama teaches such use: (p. 14, 1st column, lines 39-51, see the update time information includes an update time corresponding to each of versions of software before update, and the first estimating unit: obtains, from one of the target apparatuses, information indicating a version of software before update for the one of the target apparatuses, extracts, from the update time information, an update time corresponding to the obtained version of software of the one of the target apparatuses, and estimates an update time for each specified first process block and an update time for each specified second process block, using the extracted update time).
Miyama and Murayama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama and Murayama before him or her, to modify the system of Miyama to include the teachings of Murayama, as a system for update-time estimation, and accordingly it would enhance the system of Miyama, which is focused on an information process apparatus, because that would provide Miyama with the ability to utilize update times, as suggested by Murayama (p. 14, 1st column, lines 39-51, p. 13, [0252]).      
Miyama, Murayama and Frolund, in particular Miyama doesn’t explicitly teach:
receiving, from a second client device, a second request associated with the resource.
However, Guturu teaches such use: (col. 7, line 39, see in a third example, two update requests originate from two different SCPs at nearly the same time (within the conflict time window), such as one from SCP1 and one from SCP3. The data records in SCP1 is updated with the SCP1 update request, and the data records in SCP3 is updated with the SCP3 update request. When the two requests are propagated to the other SCPs in the network, the priority level of the two SCPs are compared. If SCP1 is configured to have higher priority than SCP3, the updated record generated at SCP1 will replace the existing record at SCP2 and SCP3, but the update generated at SCP3 will be ignored at SCP1 and SCP2. Therefore, all the databases will contain the same data. In the same scenario, the update originating at a SCP can also override the updates generated at other SCPs if its service operational priority level is higher than the others. Recall that the priorities are organized by: operational priority>override SMS flag>SMS>SCP order. So, if in the above scenario the SCP3 update has a higher operational priority, then the SCP3 update trumps the SCP1 update, because SCP order is lower ranked than operational priority. However, if both update requests are preferred due to the operational priority, then SCP1's higher order allows the update originating therefrom to override the other update request). 
Miyama, Murayama, Frolund and Guturu are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Miyama, Murayama, .      
Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Wickham et al., 	7584467 	Software updating system

Dickerson et al., 	9715378 	Automated update scheduling

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193a